UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :      Case No. 2:18-cv-07158-DRH-SIL
                                               :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
108.41.83.183,                                          :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITHOUT PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

 (“Defendant”) from this action without prejudice.                   John Doe was assigned the IP Address

 108.41.83.183. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

 Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for administrative

 purposes.

          Dated: October 16, 2019
                                                               Respectfully Submitted,

                                                      By:      /s/ Kevin T. Conway
                                                               Kevin T. Conway (KC-3347)
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, NY 10977
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               Email: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff




                                                          1
                               CERTIFICATE OF SERVICE


        I hereby certify that on October 16, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.



                                                   By: /s/ Kevin T. Conway, Esq.
                                                   Kevin T. Conway, Esq.




                                               2
